 


109 HR 3841 IH: Small Employer Tax Relief Act of 2005
U.S. House of Representatives
2005-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3841 
IN THE HOUSE OF REPRESENTATIVES 
 
September 21, 2005 
Mr. Manzullo (for himself, Mr. Gohmert, Mr. Bartlett of Maryland, Mrs. Kelly, Mr. Poe, Mr. Akin, Mr. McCotter, and Mr. King of Iowa) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide tax relief for small businesses, and for other purposes. 
 
 
1.Short title; amendment of 1986 Code; table of contents 
(a)Short titleThis Act may be cited as the Small Employer Tax Relief Act of 2005. 
(b)Amendment of 1986 CodeExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Internal Revenue Code of 1986. 
(c)Table of contentsThe table of contents is as follows: 
 
Sec. 1. Short title; amendment of 1986 Code; table of contents 
Title I—Tax relief 
Sec. 101. SECA tax deduction for health insurance costs 
Sec. 102. Repeal of Federal unemployment surtax 
Sec. 103. Increase in expense treatment for small businesses 
Sec. 104. Increased deduction for business meal expenses 
Sec. 105. Alternative minimum tax 
Sec. 106. Credit for expenses for long-term training of employees in highly skilled small business trades 
Sec. 107. Permanent extension of work opportunity credit and Welfare-to-Work credit 
Sec. 108. Increase in contribution limits applicable to simple retirement accounts 
Sec. 109. Recovery period for depreciation of replacement roof systems, qualified leasehold improvement properties, and qualified restaurant properties 
Title II—Tax simplification 
Sec. 201. Depreciation modifications 
Sec. 202. Simplification of estimated tax rules 
Sec. 203. Qualified joint ventures operated by husband and wife as co-owners 
Sec. 204. Increase in Self-Employment exemption amount 
Sec. 205. Standard home office deduction 
Title III—S corporation reform and simplification 
Sec. 301. Treatment of bank director shares 
Sec. 302. Extension of time for making s corporation elections 
Title IV—Taxpayer protections 
Sec. 401. Taxpayer’s right to have an IRS examination take place at another site 
Sec. 402. Relief from penalties for deposits of taxes made on a timely basis but not in the prescribed manner  
ITax relief 
101.SECA tax deduction for health insurance costs 
(a)In generalSubsection (l) of section 162 (relating to special rules for health insurance costs of self-employed individuals) is amended by striking paragraph (4) and by redesignating paragraph (5) as paragraph (4). 
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this Act. 
(c)Social security trust funds held harmlessThere are hereby appropriated (out of any money in the Treasury not otherwise appropriated) for each fiscal year to each fund under the Social Security Act an amount equal to the reduction in the transfers to such fund for such fiscal year by reason of the amendment made by this section. 
102.Repeal of Federal unemployment surtax 
(a)In generalSection 3301 (relating to rate of Federal unemployment tax) is amended— 
(1)by striking 2007 and inserting 2005, and 
(2)by striking 2008 and inserting 2006. 
(b)Effective dateThe amendment made by this section shall apply to calendar years beginning after December 31, 2005. 
103.Increase in expense treatment for small businesses 
(a)In generalSection 179(b)(1) (relating to dollar limitation) is amended by striking $25,000 ($100,000 in the case of taxable years beginning after 2002 and before 2008) and inserting $100,000. 
(b)Expansion of Phase-Out of limitationSection 179(b)(2) is amended by striking $200,000 ($400,000 in the case of taxable years beginning after 2002 and before 2008) and inserting $400,000. 
(c)Inflation adjustmentsSection 179(b)(5)(A) (relating to inflation adjustments) is amended by striking and before 2008. 
(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2007. 
104.Increased deduction for business meal expenses 
(a)In generalSection 274(n)(1) (relating to only 50 percent of meal and entertainment expenses allowed as deduction) is amended by striking 50 percent in the text and inserting the allowable percentage. 
(b)Allowable percentageSection 274(n) is amended by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively, and by inserting after paragraph (1) the following new paragraph: 
 
(2)Allowable percentageFor purposes of paragraph (1), the allowable percentage is— 
(A)in the case of amounts for items described in paragraph (1)(B), 50 percent, and 
(B)in the case of expenses for food or beverages, 80 percent.. 
(c)Conforming amendments 
(1)The heading for subsection (n) of section 274 is amended by striking 50 Percent and inserting Limited Percentages. 
(2)Subparagraph (A) of section 274(n)(4), as redesignated by this section, is amended by striking paragraph (1) and inserting paragraph (2)(A). 
(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2005. 
105.Alternative minimum tax 
(a)Repeal of alternative minimum tax on individuals 
(1)In generalSection 55(a) (relating to alternative minimum tax) is amended by adding at the end the following new flush sentence: 
 For purposes of this title, the tentative minimum tax on any taxpayer other than a corporation for any taxable year beginning after December 31, 2009, shall be zero.. 
(2)Reduction of tax on individuals prior to repealSection 55 is amended by adding at the end the following new subsection: 
 
(f)Phaseout of tax on individuals 
(1)In generalThe tax imposed by this section on a taxpayer other than a corporation for any taxable year beginning after December 31, 2005, and before January 1, 2010, shall be the applicable percentage of the tax which would be imposed but for this subsection. 
(2)Applicable percentageFor purposes of paragraph (1), the applicable percentage shall be determined in accordance with the following table:


For taxable years beginningThe applicable
  in calendar year—percentage is—

200680
200760
200840
200920. . 
(3)Effective dateThe amendments made by this subsection shall apply to taxable years beginning after December 31, 2005. 
(b)Nonrefundable personal credits fully allowed against alternative minimum tax 
(1)In generalSection 26(a) (relating to limitation based on amount of tax) is amended to read as follows: 
 
(a)Limitation based on amount of taxThe aggregate amount of credits allowed by this subpart for the taxable year shall not exceed the sum of— 
(1)the taxpayer’s regular tax liability for the taxable year reduced by the foreign tax credit allowable under section 27(a), and 
(2)the tax imposed by section 55(a) for the taxable year.. 
(2)Conforming amendments 
(A)Section 23(b) is amended by striking paragraph (4). 
(B)Section 24(b) is amended by striking paragraph (3). 
(C)Section 25B is amended by striking subsection (g). 
(3)Effective dateThe amendments made by this subsection shall apply to taxable years beginning after December 31, 2005. 
(c)Expansion of the exemption from the alternative minimum tax for small corporations 
(1)In generalSection 55(e)(1)(A) (relating to exemption for small corporations) is amended to read as follows: 
 
(A)$10,000,000 gross receipts testThe tentative minimum tax of a corporation shall be zero for any taxable year if the corporation’s average annual gross receipts for all 3-taxable-year periods ending before such taxable year does not exceed $10,000,000. For purposes of the preceding sentence, only taxable years beginning after December 31, 200s, shall be taken into account.. 
(2)Gross receipts test for first 3-year periodSection 55(e)(1)(B) is amended to read as follows: 
 
(B)$7,500,000 gross receipts test for first 3-year periodSubparagraph (A) shall be applied by substituting $7,500,000 for $10,000,000 for the first 3-taxable-year period (or portion thereof) of the corporation which is taken into account under subparagraph (A).. 
(3)Effective dateThe amendments made by this subsection shall apply to taxable years beginning after December 31, 2005. 
106.Credit for expenses for long-term training of employees in highly skilled small business trades 
(a)In generalSubpart D of part IV of subchapter A of chapter 1 (relating to business related credits) is amended by adding at the end the following new section: 
 
45N.Expenses for long-term training of employees in highly skilled small business trades 
(a)General ruleFor purposes of section 38, in the case of a small business employer, the highly skilled trades training credit determined under this section for the taxable year is $15,000 for each employee having a qualified training year ending with or within such taxable year (whether or not such employee is an employee of the taxpayer as of the close of such taxable year). 
(b)DefinitionsFor purposes of this section— 
(1)Small business employer 
(A)In generalThe term small business employer means, with respect to any taxable year, any employer who employed an average of 250 or fewer employees on business days during such taxable year. 
(B)Controlled groupsFor purposes of subparagraph (A), all persons treated as a single employer under subsection (b), (c), (m), or (o) of section 414 shall be treated as a single employer. 
(2)Qualified training year 
(A)In generalThe term qualified training year means each year during the training period in which the employee received at least 1,500 hours of training (including on-the-job training and training at multi-employer training facilities) from the taxpayer (or any predecessor) under a qualified training program as an apprentice in any highly skilled trade. 
(B)Highly skilled tradesFor purposes of subparagraph (A), the term highly skilled trades means— 
(i)precision machinists, 
(ii)die makers, 
(iii)mold makers, 
(iv)tool and die designers, 
(v)heating, ventilating, air conditioning, refrigeration, and roofing contractors, 
(vi)the trade of masonry, 
(vii)plumbers, 
(viii)pipefitters, 
(ix)patternmakers, 
(x)foundry technicians, 
(xi)electricians, 
(xii)recreational marine production and design workers, 
(xiii)2-way radio technicians, and 
(xiv)other highly skilled trades specified in regulations prescribed by the Secretary.Such term shall not include any trade if the customary apprenticeship period for such trade is less than 2 years. 
(C)Qualified training program 
(i)In generalThe term qualified training program means a written plan of study and training for individuals in, or entering into, highly skilled trades. 
(ii)Description of programsA plan under clause (i) must be a program described in one of the following subclauses: 
(I)An apprenticeship program registered and certified with the Secretary of Labor under section 1 of the National Apprenticeship Act (29 U.S.C. 50). 
(II)A program licensed, registered, or certified by the workforce investment board or apprenticeship agency or council of a State or administered in compliance with apprenticeship laws of a State. 
(III)A program conducted by a vocational or technical education school, community college, or industrial or trade training organization. 
(IV)A program which conforms to apprentice training programs developed or administered by an employer trade group or committee. 
(V)An industry sponsored or administered program which is clearly identified and commonly recognized within an industry and which meets the requirements of clause (iii). 
(iii)RequirementsA program meets the requirements of this clause if such program— 
(I)is accessible to individuals without discrimination on the basis of race, sex, color, religion, or national origin, 
(II)provides an overview of the trade, including the history and modern developments in such trade, 
(III)provides related instruction of the fundamental, intermediate, and advanced skills, techniques, and materials of the trade, 
(IV)provides training in math, measurement, and blueprint reading skills, if such skills are required in the trade, 
(V)provides training on trade specific tools and equipment, 
(VI)provides on-the-job training which allows performance of work under close supervision of an instructor or skilled worker, and 
(VII)provides periodic review and evaluation of participants to demonstrate proficiency in skills, including the use of tests and assessment of individual and group projects. 
(3)Training periodThe term training period means, with respect to an employee, the period— 
(A)beginning on the date that the employee begins employment with the taxpayer as an apprentice in the highly skilled trade, and 
(B)ending on the earlier of— 
(i)the date that such apprenticeship with the employer ends, or 
(ii)the date which is 4 years after the date referred to in subparagraph (A). 
(c)Coordination with other creditsThe amount of credit otherwise allowable under sections 51(a) and 1396(a) with respect to any employee shall be reduced by the credit allowed by this section with respect to such employee.. 
(b)Credit made part of general business creditSubsection (b) of section 38 is amended by striking plus at the end of paragraph (25), by striking the period at the end of paragraph (26) and inserting , plus, and by adding at the end the following new paragraph: 
 
(27)in the case of a small business employer (as defined in section 45N(b)), the highly skilled trades training credit determined under section 45N(a).. 
(c)Denial of double benefitSection 280C is amended by adding at the end the following new subsection: 
 
(e)Credit for training expenses for employees in highly skilled small business tradesNo deduction shall be allowed for that portion of the expenses otherwise allowable as a deduction for the taxable year which is equal to the amount of the credit determined for the taxable year under section 45N(a).. 
(d)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 is amended by adding at the end the following new item: 
 
 
Sec. 45N. Expenses for long-term training of employees in highly skilled small business trades.  
(e)Effective dateThe amendments made by this section shall apply to expenses paid or incurred in the taxable years ending after the date of the enactment of this Act. 
107.Permanent extension of work opportunity credit and Welfare-to-Work credit 
(a)Work opportunity credit 
(1)In generalSection 51(c) is amended by striking paragraph (4). 
(2)Conforming amendmentSection 51A(a)(5)(A) is amended by striking , without regard to paragraph (4) thereof. 
(b)Welfare-to-Work creditSection 51A is amended by striking subsection (f). 
(c)Effective dateThe amendments made by this section shall apply to individuals who begin work the employer after December 31, 2005. 
108.Increase in contribution limits applicable to simple retirement accounts 
(a)In generalSubparagraph (E) of section 408(p)(2) is amended to read as follows: 
 
(E)Applicable dollar amountFor purposes of subparagraph (A)(ii), the applicable dollar amount for any year beginning in any calendar year is the applicable dollar amount determined under section 402(g)(1)(B) for taxable years beginning in such calendar year.. 
(b)Effective dateThe amendment made by this section shall apply to years beginning after December 31, 2005. 
109.Recovery period for depreciation of replacement roof systems, qualified leasehold improvement properties, and qualified restaurant properties 
(a)Replacement roof systemsSubparagraph (E) of section 168(e)(3) (relating to classification of certain property) is amended by striking and at the end of clause (v), by striking the period at the end of clause (vi), and inserting , and, and by adding at the end the following new clause: 
 
(vii)any roof system which is installed on a building after such building is placed in service by the taxpayer.. 
(b)Requirement to use straight line method 
(1)In generalParagraph (3) of section 168(b) (relating to property to which straight line method applies) is amended by adding after subparagraph (H) the following new subparagraph: 
 
(I)Property described in subsection (e)(3)(E)(vii).. 
(2)Conforming amendmentSubparagraph (A) of section 168(b)(2) of such Code is amended by inserting (other than property described in subsection (e)(3)(E)(vii)) before the comma at the end. 
(c)Qualified leasehold improvement properties and qualified restaurant propertiesSubparagraph (E) of section 168(e)(3) (relating to classification of certain property) is amended— 
(1)in clause (iv) by striking placed in service before January 1, 2006, and 
(2)in clause (v) by striking placed in service before January 1, 2006.  
(d)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2005. 
IITax simplification 
201.Depreciation modifications 
(a)Computer software eligible for expensing 
(1)In generalThe heading and first sentence of section 179(d)(1) (relating to section 179 property) are amended to read as follows: 
 
(1)Section 179 propertyFor purposes of this section, the term section 179 property means property— 
(A)which is— 
(i)tangible property to which section 168 applies, or 
(ii)computer software (as defined in section 197(e)(3)(B)) to which section 167 applies, 
(B)which is section 1245 property (as defined in section 1245(a)(3)), and 
(C)which is acquired by purchase for use in the active conduct of a trade or business.. 
(2)No computer software included as section 197 intangible 
(A)In generalSection 197(e)(3)(A) is amended to read as follows: 
 
(A)In generalAny computer software.. 
(B)Conforming amendmentSection 167(f)(1)(B) is amended by striking ; except that such term shall not include any such software which is an amortizable section 197 intangible. 
(b)2-Year applicable recovery period for depreciation of computers and peripheral equipment 
(1)In generalSection 168(c) (relating to applicable recovery period) is amended by adding at the end the following flush sentence: 
In the case of 5-year property which is a computer or peripheral equipment, the applicable recovery period shall be 2 years..  
(2)Conforming amendments 
(A)Section 168(g)(3)(C) (relating to alternative depreciation system for certain property) is amended to read as follows: 
 
(C)Qualified technological equipment 
(i)In generalExcept as provided in clause (ii), in the case of any qualified technological equipment, the recovery period used for purposes of paragraph (2) shall be 5 years. 
(ii)Computers or peripheral equipmentIn the case of any computer or peripheral equipment, the recovery period used for purposes of paragraph (2) shall be 2 years.. 
(B)Section 168(j)(2) (relating to depreciation of property on Indian reservations) is amended by adding at the end the following flush sentence: 
In the case of 5-year property which is a computer or peripheral equipment, the applicable recovery period shall be 1 year..  
(C)Section 467(e)(3)(A) (relating to certain payments for the use of property or services) is amended by adding at the end the following flush sentence: 
In the case of 5-year property which is a computer or peripheral equipment, the applicable recovery period shall be 2 years..  
(c)2-Year depreciation period for computer softwareSection 167(f)(1)(A) is amended by striking 36 months and inserting 24 months. 
(d)Adjustments on depreciation limits for luxury automobiles 
(1)In generalSection 280F(a)(1)(A) (relating to limitation on amount of depreciation for luxury automobiles) is amended— 
(A)by striking $2,560 in clause (i) and inserting $6,000; 
(B)by striking $4,100 in clause (ii) and inserting $9,600; 
(C)by striking $2,450 in clause (iii) and inserting $5,760; and 
(D)by striking $1,475 in clause (iv) and inserting $3,460. 
(2)Conforming amendments 
(A)Section 280F(a)(1)(B)(ii) (relating to disallowed deductions allowed for years after recovery period) is amended by striking $1,475 each place that it appears and inserting $3,460. 
(B)Section 280F(d)(7) is amended— 
(i)in subparagraph (A) by striking 1988 and inserting 2006, and 
(ii)in subparagraph (B)(i)(II) by striking 1987 and inserting 2005. 
(e)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2005. 
202.Simplification of estimated tax rules 
(a)In generalSection 6654(d)(1) (relating to failure by an individual to pay estimated income tax) is amended by striking subparagraph (C). 
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this Act. 
203.Qualified joint ventures operated by husband and wife as co-owners 
(a)In generalSection 761 of the Internal Revenue Code of 1986 (defining terms for purposes of partnerships) is amended by redesignating subsection (f) as subsection (g) and by inserting after subsection (e) the following new subsection: 
 
(f)Qualified joint venture 
(1)In generalIn the case of a qualified joint venture conducted by a husband and wife who file a joint return for the taxable year, for purposes of this title— 
(A)such joint venture shall not be treated as a partnership, 
(B)all items of income, gain, loss, deduction, and credit shall be divided between the spouses in accordance with their respective interests in the venture, and 
(C)each spouse shall take into account such spouse’s respective share of such items as if they were attributable to a trade or business conducted by such spouse as a sole proprietor. 
(2)Qualified joint ventureFor purposes of paragraph (1), the term qualified joint venture means any joint venture involving the conduct of a trade or business if— 
(A)the only members of such joint venture are a husband and wife, 
(B)both spouses materially participate (within the meaning of section 469(h) without regard to paragraph (5) thereof) in such trade or business, and 
(C)both spouses elect the application of this subsection.. 
(b)Net earnings from self-employment 
(1)Subsection (a) of section 1402 of such Code (defining net earnings from self-employment) is amended by striking and at the end of paragraph (15), by striking the period at the end of paragraph (16) and inserting ; and, and by inserting after paragraph (16) the following new paragraph: 
 
(17)notwithstanding the preceding provisions of this subsection, each spouse’s share of income or loss from a qualified joint venture shall be taken into account as provided in section 761(f) in determining net earnings from self-employment of such spouse.. 
(2)Subsection (a) of section 211 of the Social Security Act (defining net earnings from self-employment) is amended by striking and at the end of paragraph (15), by striking the period at the end of paragraph (16) and inserting ; and, and by inserting after paragraph (16) the following new paragraph: 
 
(17)Notwithstanding the preceding provisions of this subsection, each spouse’s share of income or loss from a qualified joint venture shall be taken into account as provided in section 761(f) of the Internal Revenue Code of 1986 in determining net earnings from self-employment of such spouse.. 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act. 
204.Increase in Self-Employment exemption amount 
(a)In generalParagraph (2) of section 1402(b) (defining self-employment income) is amended by striking $400 and inserting $1,000. 
(b)Adjustment for inflationSection 1402 (definitions relating to self-employment income) is amended by adding at the end the following new subsection: 
 
(l)Adjustment for inflation 
(1)In generalIn the case of any taxable year beginning in a calendar year after 2006, the $1,000 amount contained in subsection (b)(2) shall be increased by an amount equal to— 
(A)$1,000, multiplied by 
(B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins by substituting calendar year 2005 for calendar year 1992 in subparagraph (B) thereof. 
(2)RoundingIf any increase determined under paragraph (1) is not a multiple of $10, such increase shall be rounded to the next lowest multiple of $10.. 
(c)Return requirementsSection 6017 (relating to self-employment tax returns) is amended by striking of $400 or more and inserting of an amount which equals or exceeds the amount in effect under section 1402(b)(2). 
(d)Conforming amendments 
(1)Paragraphs (3) and (4) of section 1402(e) are each amended by striking of $400 or more and inserting which equals or exceeds the amount in effect for the taxable year under subsection (b)(2). 
(2)Subsection (h) of section 1402 is amended by striking $400 and inserting the amount in effect for the taxable year under subsection (b)(2). 
(3)Subparagraph (B) of section 1402(j)(2) is amended to read as follows: 
 
(B)FloorIn applying paragraph (2) of subsection (b) to church employee income, $200 shall be substituted for the amount in effect for the taxable year under such paragraph (2) (as adjusted by subsection (l)).. 
(e)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2005. 
205.Standard home office deduction 
(a)In generalSection 280A(c) is amended by adding at the end the following new paragraph: 
 
(7)Standard home office deduction 
(A)In generalThe deductions allowable by this chapter by reason of being attributed to a use referred to in paragraph (5) (before the application of paragraph (5)) shall not be less than the lesser of— 
(i)$2,500, or 
(ii)the gross income of the trade or business in which such use occurs. 
(B)Inflation adjustmentIn the case of any taxable year beginning in a calendar year after 2006, the $2,500 amount contained in subparagraph (A)(i) shall be increased by an amount equal to— 
(i)such dollar amount, multiplied by 
(ii)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2054 for calendar year 1992 in subparagraph (B) thereof.Any increase determined under the preceding sentence shall be rounded to the nearest multiple of $50.. 
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2005. 
IIIS corporation reform and simplification 
301.Treatment of bank director shares 
(a)In generalSection 1361 (defining S corporation) is amended by adding at the end the following new subsection: 
 
(f)Restricted bank director stock 
(1)In generalRestricted bank director stock shall not be taken into account as outstanding stock of the S corporation in applying this subchapter (other than section 1368(f)). 
(2)Restricted bank director stockFor purposes of this subsection, the term restricted bank director stock means stock in a bank (as defined in section 581), a bank holding company (within the meaning of section 2(a) of the Bank Holding Company Act of 1956 (12 U.S.C. 1841(a))), or a financial holding company (within the meaning of section 2(p) of such Act), registered with the Federal Reserve System, if such stock— 
(A)is required to be held by an individual under applicable Federal or State law in order to permit such individual to serve as a director, and 
(B)is subject to an agreement with such bank or company (or a corporation which controls (within the meaning of section 368(c)) such bank or company) pursuant to which the holder is required to sell back such stock (at the same price as the individual acquired such stock) upon ceasing to hold the office of director. 
(3)Cross referenceFor treatment of certain distributions with respect to restricted bank director stock, see section 1368(f). . 
(b)DistributionsSection 1368 (relating to distributions) is amended by adding at the end the following new subsection: 
 
(f)Restricted bank director stockIf a director receives a distribution (not in part or full payment in exchange for stock) from an S corporation with respect to any restricted bank director stock (as defined in section 1361(f)), the amount of such distribution— 
(1)shall be includible in gross income of the director, and 
(2)shall be deductible by the corporation for the taxable year of such corporation in which or with which ends the taxable year in which such amount in included in the gross income of the director.. 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2005. 
302.Extension of time for making s corporation elections 
(a)In generalSubsection (b) of section 1362 (relating to when subchapter S election made) is amended to read as follows: 
 
(b)When made 
(1)In generalAn election under subsection (a) may be made by a small business corporation for any taxable year at any time during the period— 
(A)beginning on the first day of the preceding taxable year, and 
(B)ending on the due date (with extensions) for filing the return for the taxable year.  
(2)Certain elections treated as made for next taxable yearIf— 
(A)an election under subsection (a) is made for any taxable year within the period described in paragraph (1), but 
(B)either— 
(i)on 1 or more days in such taxable year before the day on which the election was made the corporation did not meet the requirements of subsection (b) of section 1361, or 
(ii)1 or more of the persons who held stock in the corporation during such taxable year and before the election was made did not consent to the election,then such election shall be treated as made for the following taxable year. 
(3)Election made after due date treated as made for following taxable yearIf— 
(A)a small business corporation makes an election under subsection (a) for any taxable year, and 
(B)such election is made after the due date (with extensions) for filling the return for such year,then such election shall be treated as made for the following taxable year. 
(4)Authority to treat late elections, etc., as timelyIf— 
(A)an election under subsection (a) is made for any taxable year (determined without regard to paragraph (3)) after the date prescribed by this subsection for making such election for such taxable year or no such election is made for any taxable year, and 
(B)the Secretary determines that there was reasonable cause for the failure to timely make such election,the Secretary may treat such an election as timely made for such taxable year (and paragraph (3) shall not apply).. 
(b)RevocationsSubparagraph (C) of section 1362(d)(1) of such Code is amended to read as follows: 
 
(C)When effectiveExcept as provided in subparagraph (D)— 
(i)a revocation made on or before the due date (with extensions) for filing the return for a taxable year shall be effective on the 1st day of such taxable year unless the revocation specifies that it is to take effect on the 1st day of the taxable year in which made, and 
(ii) a revocation made during a taxable year but after the due date (with extensions) for filing the return for the preceding taxable year shall be effective on the 1st day of the taxable year.. 
(c)Effective dateThe amendment made by this section shall apply to elections for taxable years beginning after December 31, 2005. 
IVTaxpayer protections 
401.Taxpayer’s right to have an IRS examination take place at another site 
(a)In generalSection 7605(a) (relating to time and place of examination) is amended to read as follows: 
 
(a)Time and place 
(1)In generalThe time and place of examination pursuant to the provisions of section 6420(e)(2), 6421(g)(2), 6427(j)(2), or 7602 shall be such time and place as may be fixed by the Secretary and as are reasonable under the circumstances. In the case of a summons under authority of paragraph (2) of section 7602, or under the corresponding authority of section 6420(e)(2), 6421(g)(2), or 6427(j)(2), the date fixed for appearance before the Secretary shall not be less than 10 days from the date of the summons. 
(2)LimitationUpon request of a taxpayer, the Secretary shall conduct any examination described in paragraph (1) at a location other than the taxpayer’s residence or place of business, if such location is reasonably accessible to the Secretary and the taxpayer’s original books and records pertinent to the examination are available at such location.. 
(b)Effective dateThe amendment made by this section shall apply to examinations occurring after the date of the enactment of this Act. 
402.Relief from penalties for deposits of taxes made on a timely basis but not in the prescribed manner 
(a)In generalSection 6656 of the Internal Revenue Code of 1986 (relating to failure to make deposits of taxes) is amended by redesignating subsection  (e) as subsection (f) and by inserting after subsection (d) the following new subsection: 
 
(e)Relief from penalties for deposits of taxes made on a timely basis but not in the prescribed mannerThe Secretary may abate all or any portion of the penalty imposed by subsection (a) on the failure to make a deposit in the manner prescribed by the Secretary if— 
(1)the deposit was made not later than the date prescribed therefor, and 
(2) such failure was due to reasonable cause and not willful neglect.The applicable percentage under subsection (b) shall not exceed 2 percent in the case of any failure with respect to which the requirements of paragraphs (1) and (2) are met.. 
(b)Conforming amendmentSubparagraph (A) of section 6656(b)(1) of such Code is amended by striking subparagraph (B) and inserting subparagraph (B) and subsection (e). 
(c)Effective DateThe amendments made by this section shall apply to deposits required to be made after the date of the enactment of this Act. 
 
